DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 7, the phrase “wherein the arithmetic processing device transfers the data received by the light receiving unit to the first memory, and deletes the data temporarily stored in the first memory when the data has been analyzed to be data that is not data based on the reflected light from falling feces” is unclear. It seems that Applicant is reciting that the data in the first memory is analyzed, and, if the data does not indicate that the received light is light reflected from a falling feces, the data in the first memory is deleted by the processing device. 
Examiner recommends amending the language to something similar to the following:



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- and 6-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino et al. (JP2019074328A).
1. (original) A toilet seat apparatus to be placed on an upper part of a toilet bowl having a bowl unit that receives excrement, the toilet seat apparatus comprising:
a toilet seat (12b) on which a user sits;
a light emitting unit that emits light (part of sensor group 16, in particular the image sensor; alternatively, the light emitting from seating sensor 15 also contains a light emitter; Further, since toilet bowls are dark, light must be added so that the image sensor can detect); and
a light receiving unit that receives light (part of sensor group 16, in particular the image sensor);
first memory (13b) that stores data received by the light receiving unit; and

Kajino discloses that after the data is transferred to a portable terminal device, the data is deleted from the first memory.
Although Kajino discloses all the claimed structure, Kajino does not appear to disclose the process of deleting the data from the first member if the data does not indicate that the received light is light reflected from a falling feces.
However, it is well-known in the prior art of object recognition, to analyze data in a temporary memory, such as RAM, and if certain criteria are met, to write that data to more permanent memory.
For example, cameras in doorbells continually analyze data of a scene, and when criteria are met, such as a person is detected, the data is stored permanently for a user to review.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to delete that data when the data did not met certain criteria in order to conserve memory.

Regarding claim 2,
2. (original) The toilet seat apparatus according to claim 1, wherein the light emitting unit emits light toward falling feces discharged by the user, and
the light receiving unit receives the reflected light from the feces corresponding to the light emitted by the light emitting unit (the image sensor receives light reflected from the feces).


Regarding claim 3, 
3. (currently amended) The toilet seat apparatus according to claim 1, wherein the arithmetic processing device deletes a part of the data received by the light receiving unit (deletes data after sending to portable terminal device).
Kajino  does not appear to disclose that the processor deletes the data before transferring the data received by the light receiving unit to the first memory.
Deleting data that does not met set criteria was well known in the art of object recognition before the effective filing date of the invention.
It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to delete the data before storing in temporary memory in order to protect a user’s privacy by not storing data that is not indicative of falling feces.

Regarding claim 6,
6. (currently amended) The toilet seat apparatus according to claim 1, wherein the arithmetic processing device transfers the data temporarily stored in first memory to the second memory, which is external memory having a storage region larger than a storage region 
While Kajino does not appear to explicitly disclose that the second memory is larger than the first, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention that a server would have more memory than the temporary member.
Regarding claim 7, mutatis mutandis, claim 7 is rejected in the same manner as claim 1.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to teach or suggest “when having analyzed that the data temporarily stored in the first memory is the data based on the reflected light from the falling feces, the arithmetic processing device keeps storing the data in the first memory, and in addition, when the period of analysis that the data temporarily stored in the first memory in succession is not data based on the reflected light from the falling feces has passed, at a later time, for a predetermined period or more, the arithmetic processing device transfers the data based on the reflected light from the falling feces stored in the first memory, to the second memory.”
Regarding claim 5, the prior art of record fails to teach or suggest “wherein, in a case where an amount of data based on the reflected light from the falling feces temporarily stored in the first 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Britt D Hanley/Primary Examiner, Art Unit 2875